Hill, J.
“Damages are given as compensation for the injury sustained.” Civil Code (1910), § 4390. Therefore, in a suit to recover damages for personal injuries, where the verdict establishes liability, and the proof shows actual damages resulting from the injuries sustained, in lost time and service, medical attention, etc., amounting to $107, and also pain and suffering, a verdict for one dollar for the plaintiff was grossly inadequate and contrary to law and the evidence. The amount of the verdict was not sufficient even as nominal damages (Civil Code, § 5984), and the case was one for compensatory damages in some adequate amount. A new trial should have been granted. Moseley v. Jamison, *1668 Miss. 336 (8 So. 744); Prewitt v. Telegraph &c. Co., 46 Tex. Civ. App. 123 (101 S. W. 812). Judgment reversed.
Decided November 22, 1916.
Judge Hill, of the Atlanta Circuit, WAS DESIGNATED TO SIT INSTEAD OF JUDGE HODGES, TOO WAS DISQUALIFIED.
Action for damages; from city court of Macon—Judge Hodges. April 6, 1916.
R. L..Berner, for plaintiff. Ellis & Qlaioson, for defendant.